NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                               _____________

                                No. 12-2256
                               _____________

                        STEPHANIE MCINTOSH-LUIS,
                                           Appellant

                                      v.

                 GOVERNOR OF THE VIRGIN ISLANDS;
                GOVERNMENT OF THE VIRGIN ISLANDS
                     DEPARTMENT OF JUSTICE
                         ______________

                      On Appeal from the District Court
                               of the Virgin Islands
                      District Court No. 1-09-cv-00022
       United States District Judge: The Honorable Donetta W. Ambrose

              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                             December 3, 2012

           Before: SMITH, HARDIMAN, and ROTH, Circuit Judges

                          (Filed: December 13, 2012)
                           _____________________

                                 OPINION
                          _____________________

SMITH, Circuit Judge.
      In May of 2009, Stephanie McIntosh-Luis, former Assistant Director of

Operations under then-Governor Charles Turnbull at the United States Virgin

Islands Department of Justice, filed a complaint in the District Court of the Virgin

Islands against Governor John P. DeJongh, Jr., and the Government of the United

States Virgin Islands Department of Justice (collectively “Government”). She

alleged that Governor DeJongh terminated her employment on April 24, 2007,

because of her political support for his opponent. This action, McIntosh-Luis

claimed, violated her rights under the First and Fourteenth Amendments and

constituted a breach of the contract set forth in the Government‟s Personnel Rules

and Regulations. After discovery closed, the Government successfully moved for

summary judgment. This timely appeal followed.1

      McIntosh-Luis contends that the District Court erred by granting summary

judgment on each of her claims. We are not persuaded.

      To survive summary judgment on her due process claim, McIntosh-Luis had

to establish that she had a property interest in continued employment. Consistent

with our decision in Iles v. DeJongh, 638 F.3d 169, 174 (3d Cir. 2011), McIntosh-

Luis could establish that she had a property interest in continued employment if

she qualified as a “regular” employee terminable only for cause. “To be a „regular‟

1
  The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367, as well as
48 U.S.C. § 1612(a). Appellate jurisdiction exists under 28 U.S.C. § 1291. We
exercise plenary review over the District Court‟s order granting summary
judgment. Smith v. City of Allentown, 589 F.3d 684, 689 (3d Cir. 2009).
                                         2
employee and thus gain a property interest in employment, an employee must have

been „appointed to a position‟” in the career service in accordance with the

Personnel Merit System. Id. at 175-76. The evidence adduced, as the District

Court properly noted, failed to establish that she was hired based on “merit and

fitness” as required by the Personnel Merit System. Id. at 176. In the absence of a

property interest in continued employment, the District Court did not err by

granting summary judgment on McIntosh-Luis‟s due process claim.

      McIntosh-Luis also claims the District Court erred in granting summary

judgment on her claim for First Amendment political retaliation. She does not,

however, address the District Court's primary reason for denying that claim: she

presented no evidence demonstrating a causal link between her political

involvement and her termination. See Smith v. City of Allentown, 589 F.3d 684,

692-93 (3d Cir. 2009). Because McIntosh failed to present essential evidence of

causation, the District Court did not err in granting summary judgment against her

on her First Amendment claim.

      Finally, McIntosh-Luis contends that the District Court erred in granting

summary judgment for the Government on her breach of contract claim because

she was terminated without cause. This argument differs from the theory advanced

in the District Court. “We generally refuse to consider issues that are raised for the

first time on appeal.” Newark Morning Ledger Co. v. United States, 539 F.2d 929,

                                          3
932 (3d Cir. 1976). Nonetheless, we conclude that the argument lacks merit as

McIntosh-Luis failed to demonstrate that she was a “regular” employee terminable

only for cause.

      Accordingly, we will affirm the judgment of the District Court.




                                        4